DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 27-36 is/are directed to statutory methods under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  The claim(s) is/are directed to the abstract idea of processing a tax return. This is “organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721”, (see MPEP 2106.04(a)(2)(I)(A)(iv)).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 27-33, 35 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Regan, U.S. 7,603,301 B1.
27. (Original) A method of processing a tax return, comprising:
receiving tax information associated with a taxpayer, (see Regan, claim 1, figs. 1A, 12)(disclosing receiving on the tax service server additional tax-related data from the user);
evaluating the accuracy of the tax information, (see Regan, ¶ 372, 529, 545, 547)(disclosing error correction);
confirming the accuracy of the tax information with the taxpayer, (see Regan, ¶ 372-74, 529, 545, 547)(disclosing that application errors are reported clearly to the user);

presenting the taxpayer with options for receiving value responsive to the taxpayer
being entitled to a tax refund based on the generated tax return, (see Regan, ¶ 5, 154, 595, fig. 29, 628, 638)(disclosing refunds, direct debit payments and repayments, and bank account numbers); and
presenting the taxpayer with options for paying a tax responsive to the taxpayer owing
a tax based on the generated tax return, (see Regan, figs. 4, 34, 38 #3810)(disclosing online payment).

28. (Original) The method of Claim 27, wherein evaluating the accuracy of the tax information comprises:
determining if any of the tax information is missing; determining if any of the tax information is inconsistent; determining if any of the tax information is incorrect; and/or determining if any of the tax information is irrelevant, (see Regan, ¶ 372, 529, 545, 547)(disclosing error correction).

29. (Original) The method of Claim 28, further comprising:
querying the taxpayer to obtain new tax information to remedy any of the missing,
inconsistent, and/or incorrect tax information, (see Regan, ¶ 372, 529, 545, 547)(disclosing error correction including a customer immediately correcting a field level error).

30. (Original) The method of Claim 27, wherein confirming the accuracy of the tax information comprises:
displaying the tax information for the taxpayer; and receiving confirmation from the taxpayer that the tax information is correct, (see Regan, ¶ 30, 178, fig. 25).



32. (Original) The method of Claim 31, further comprising: 
establishing an account with a financial institution responsive to the taxpayer being entitled to the tax refund based on the generated tax return, (see Regan, ¶ 5, 154, 191, 595, fig. 29, 628, 638)(disclosing refunds, direct debit payments and repayments, and bank account numbers).

33. (Original) The method of Claim 27, further comprising:
presenting at least one alternative tax strategy to the taxpayer, (see Regan, ¶ 56)(disclosing a comprehensive customer information system for citizens, businesses and their agents on the status of their tax affairs).

35. (Original) The method of Claim 27, further comprising:
providing communication access to a person who specializes in tax preparation in real
time, (see Regan, ¶ 56, 119-20, 672-74)(disclosing a comprehensive customer information system, with real-time web applications, for citizens, businesses and their agents on the status of their tax affairs).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Regan, U.S. 7,603,301 B1, in view of Cohen, U.S. 2003/0097331 A1.
	Regan fails to disclose the following features taught by Cohen:
34. (Original) The method of Claim 27, further comprising:
 	presenting a targeted advertisement to the taxpayer, (see Cohen, ¶ 174).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Regan and Cohen.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

36. (Original) The method of Claim 27, further comprising: 
identifying the taxpayer using biometrics, (see Cohen, ¶ 79).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/               Primary Examiner, Art Unit 3627